Order filed February 27, 2019




                                     In The

                    Fourteenth Court of Appeals
                                  ____________

                             NO. 14-17-00259-CR
                                  ____________

                      ROBERT RAY MOORE, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 184th District Court
                           Harris County, Texas
                       Trial Court Cause No. 1489433

                                   ORDER

      The clerk’s record was filed May 1, 2017. Our review has determined that a
relevant item has been omitted from the clerk's record. See Tex. R. App. P.
34.5(c). The record does not contain the following items:

         1. Any signed order ruling on the Motion for New Trial, if any;
         2. Motion for New Trial (filed on or about April 4, 2017), including all
            attachments, if any;
          3. Motion for New Trial (filed on or about March 28, 2017), and its
             attachments: Exhibit A, Exhibit B, Exhibit C, Exhibit D, and Proposed
             Order;
          4. Affidavit of Luro Taylor (filed on or about May 3, 2017);
          5. Affidavit of Luro Taylor (filed on or about May 3, 2017); and
          6. Affidavit of Robert Moore (filed on or about May 3, 2017).


      The Harris County District Clerk is directed to file a supplemental clerk’s
record on or before March 6, 2019, containing the requested items.

      If the omitted items are not part of the case file, the district clerk is directed
to file a supplemental clerk’s record containing a certified statement that the
omitted items are not a part of the case file.



                                  PER CURIAM